 MR. S LIQUOR MARTS425Mr.S Liquor Marts,Inc. and Retail Clerks Union,Local 770, Retail Clerks International Association.Case 21-CA-12563January 31, 1975DECISION AND ORDERBY ACTING CHAIRMAN FANNING ANDMEMBERS JENKINSAND KENNEDYPursuant to notice, a hearing was held in Los Angeles,California, on June 25, 1974, before me duly designated asAdministrative Law Judge. Appearances were entered onbehalf of the General Counsel and Respondent and briefswere received from said parties on July 29, 1974.Upon the entire record in this proceeding and myobservation of the witnesses as they testified, I make thefollowing:FINDINGS OF FACTOn September 27, 1974, Administrative Law JudgeStanley Gilbert issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel fileda brief in answer to Respondent's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusionsof the Administrative LawJudge and to adopt his recommended Order.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Boardadopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Mr. S LiquorMarts,Inc., Temple City and Rosemead, California,its officers,agents, successors,and assigns, shall takethe actionset forth in the said recommended Order.2IThe Respondent has excepted to certaincredibilityfindings made bytheAdministrative Law Judge. It is the Board's establishedpolicy not tooverrule anAdministrativeLaw Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect.Standard Dry Wall Products,Inc.,91NLRB 544 (1950),enfd. 188 F.2d 362(C.A. 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2Member Kennedy adoptspro formathe Administrative Law Judge'srecommendation that Respondent post the prescribed notice at all fourstores.DECISIONSTATEMENT OF THE CASESTANLEY GILBERT,Administrative Law Judge: Basedupon a charge filed on April 1, 1974, by Retail ClerksUnion, Local 770, Retail ClerksInternationalAssociation,hereinafter referred to as the Union,the complaint hereinwas issued on May 14, 1974.The complaint,as amended,alleges that Mr. S Liquor Marts,Inc., hereinafter referredto as Respondent,violated Section 8(a)(1) and(3) of theAct. Respondent,by itsanswer, as amended,denies that itengaged in conduct violativeof the Act.216 NLRB No. 78I.BUSINESSOF RESPONDENTRespondent, a California corporation, is engaged in theretail sale of liquors at four stores in southern California,including stores located in Temple City and Rosemead,California, the only two of its stores which are directlyinvolved in this proceeding.Respondent, in the normal course and conduct of its saidbusiness operations, annually derives gross revenues inexcess of $500,000 and annually purchases and receivesgoods,- products, and materials in excess of $50,000 fromsupplierslocated within the State of California, whichsuppliers, in turn, purchase and receive said goods,products,and materialsdirectly from suppliers locatedoutside the State of California.As is admitted by Respondent,it is,and has been at alltimesmaterial herein, an employer engaged in commerceand in business affecting commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABORORGANIZATION INVOLVEDAs is admitted by Respondent,the Unionis,and hasbeen at all times material herein,a labor organizationwithin the meaning of Section 2(5) of the Act.III.THE UNFAIRLABOR PRACTICESThe management personnel involved in this proceedingareLouis Smaldino, Respondent's president; EdwardRose,manager of Respondent's Temple City store; andJohn Piraino, manager of Respondent's Rosemead store.Respondent admits that the above-mentioned managementpersonnel are supervisors within the meaning of the Act.A.The Issues1.Whether or not Respondent violated Section 8(a)(3)and (1) of the Act by the admitted discharge of JohnFoster, employed at the Temple City store, on March 29,1974.2.Whether or not, through the conduct of Rose andSmaldino onMarch 29, 1974, Respondentengaged invarious actsviolative of Section 8(a)(1) of the Act withrespect to employees in the Temple City store.3.Whether or not, through the conduct of Piraino, onMarch 29 and March 30, 1974, Respondent engaged inconduct violative of Section 8(a)(1) of the Act with respectto employees at the Rosemead store. 426DECISIONSOF NATIONALLABOR RELATIONS BOARDB.Foster'sDischargeIt appears that Foster was the principal,if not the only,employee active in the organizing campaign on behalf oftheUnion.According to Foster'scredited testimony,during the period between March 25 and 28,1974, hesolicited eight or nine employees at three of the storespersonally and another employee at the fourth storethrough the mail. It appears that at the time there was atotal of 1 I employees in the four stores.It further appearsfrom Foster's credited testimony that among the employeeshe solicited on behalf of the Union were Jack Immel andTom Anderson.On April 1,1974, Smaldino received arequest for recognition from the Union.The General Counsel contends that it was because of hisactivity on behalf of the Union that Foster was dischargedon March 29.On the other hand,Respondent contendsthat his discharge was for his poor work performance andinordinate use of the telephone.Further,Respondentcontends that its decision to discharge Foster could nothave been discriminatorily motivated because it had noknowledge of the union organizational activity until shortlyafterFoster's discharge had been effected.Essentially aresolution of the issue as to Foster's discharge must bepredicated upon the credibility of Foster's testimony asopposed to that of Rose and Smaldino.Foster, who had been employed as a clerk by Respond-ent for a total of 18 months with a break of 1 year and hadbeen employed continuously from June 1973 until histermination on March 29,worked as a night clerk in theTemple City store during the shift starting at 4 p.m. Hetestified that on March 29 he arrived about 10 minutes to4.According to Foster's testimony,when he came in hewas immediatelyconfronted by a questionfrom Rose.Foster's testimony is as follows:A.He said something about,"What's this? JackImmel saidyou werecirculating a union petition."Q.Who isJack Inunel?A.At that time he was a night clerk at the Arcadiastore.Q.Had you previouslydiscussed the union withMr. Immel?A.Yes, I had.Foster then testified that he said that he "didn't knowanything about it" and proceeded into the stockroom.Foster further testified as follows:I came back out. He againstarted upa conversationand saidthat he had toldme that I was going to tellhim aboutthispetition or something was going tohappen tome and he alsosaid thatLou Smaldino wason hisway down-Foster then called the unionoffice, apparently to report hisconversationwithRose, and was informed that a repre-sentativewouldcome to the store.Smaldinoarrived about 4:30 p.m. and Foster was told totake over the cash register while Rose and Smaldino wentto theoffice(whichis locatedoutside thestore in aseparate building)where theyremainedfor approximately30 minutes.Rose then returned to the storeand Foster wastold toreport to Smaldino at the office.According toFoster'stestimonywhen he walkedinto the officeSmaldino toldhim "John,I think you're a niceguy, butI'm afraidIam going to terminateyou" and he showedhim a statementwritten byRose.The statement was asfollows:For the last several weeks,Ihave noticed a generallack of responsibility by John Foster in the fulfillmentof his functions as a night clerk in our store. Thiscondition has been complicated by the fact that whenconfronted with this issue he has failed to improve hisperformance.I see no other option at this point than todismiss him. After several attempts to resolve theproblems I have come to the conclusion that theycannot be resolved.Foster further testified that after showing him Rose'sstatement,Smaldino resumed talking to him. His testimonywith respect thereto is as follows:A.He went on to mention thatwhathe said I haddone wrong,like not picking up the broom at night andtaking it into the back room and I wasn'tmopping thespots in the floor,hadn't cleaned his desk at night and Ihad left some beer flats in the box and I hadn't cleanedthe parking lot the night before.Q.Did hesay anything further?A.He later, at the endof theconversation, hementioned that he said that Tom [ostensiblyreferringtoTom Anderson]had said you were circulating aunion petition.I'd be gladto sign it, just bring it in.That's what hetold me.Rose testified that he recommended that Foster beterminated. Rose testified as follows as to the reasons forhis recommendation:A.Hiswork performanceduring, especially duringthemonthof March hadbeen borderingon totallyincompetent.He had an attitudeproblem about thestore and about workingfor our company, which I hadtalked to him abouton several occasions.Q.Any otherreasons that he was terminated?A.Specifically,the items I spoketo'Mr. Fosterabout were keeping the store neatand orderly, cashingcustomers'checks, cleaning the premises,facing upshelves, doing the bottles,dumpingthe trash, day-to-day work.Rose thentestifiedin considerabledetail as to thecomplaintshe had withrespect toFoster's work perfor-manceand attitudeand as well as incidentsin which hewarned Foster about his poor work performancestartingaround the first of February.Itappearsfrom Foster'stestimonythatRose had onoccasioncomplained to himabout his work performance but deniedthat he hadthreatened him with discharge.From my observation ofthewitnesses and astudy of their testimony it is myopinion that Rose engaged in exaggerationin his testimonyand on the other hand Fosterattempted to minimize the MR. S LIQUOR MARTS427complaints of management.It is inferred that Rose andSmaldino were dissatisfied with Foster's work performanceand attitude but not to the extent to which they testified. Itisnoted that in the middle of February Foster received 'abonus of $150 predicated in part upon his prior wprkperformance and that the bonus was very large comparedwith bonuses received by other employees.Smaldinotestified as follows with respect to giving bonuses:Q.How oftenis a bonus given?A. It is typically quarterly,since Itook over thebusiness.Q.A bonus is based on length of service with thecompany?A.No, sir.Q.Based on position with the company?A.No, sir.Everybody is-can receive a bonus anda lot of factorsgo into it.Basic one iswhether thecompany made a profit or not.Q. Is it true,isn't it, that some employees don'treceive bonuses?A.That's been the case.Q.Andsome employees receive as small as$20.00?A.Which is typically commensurate to theircontribution to the company, yes, sir.During thatperiod of service.Thus, it is inferred from the size of the bonus given Fosterin mid-February that for the quarterly period prior to thequarter in which he was terminated his work performancemust have been especially good.No purposewould beserved in attempting to analyze indetail the testimony with respect to the complaints ofmanagement about Foster's work performance and atti-tude during the period from February 1 to the date of histermination,since (for reasons set forth hereinbelow) it isconcluded that it was Foster's activity on behalf of theUnion which primarily motivated his discharge and thatwhile there was some truth to the testimony of Rose andSmaldino with respect to their dissatisfaction with Foster'swork performance and attitude, said dissatisfaction wasnot the primary motive for his discharge.Rose and Smaldino testified at length as to the events ofMarch 29 which precipitated their decision to dischargeFoster. Foster had worked the night of March 28 and Rosetestified that when he arrived at about 8 in the morning onMarch 29 he observed that the store and the parking lotwas a"mess"; that Smaldinoarrived about15minuteslater and complained to him about the condition of thestore and asked him what he was planning todo about it;that Smaldino said he would not tolerate it any more; andthat he told Smaldino he would talk to Foster when hereported at 4 o'clock and, if he did not get an "adequateresponse"from him he would call Smaldino. Rose testifiedas follows as to what occurred when Foster reported towork:A. John walked in and walked to the back room toget his name badge and his pens.Came back out of theback room,and I immediately confronted him with thecondition of the store that morning.Q.What did you say to him exactly?A. I said to him, "John, is there some reason thatyou couldn't get the work done around here lastnight?"He said, "Well, what do you mean?" I respondedwith the list that I had written up that morning afterMr. Smaldino had left and said, "Here. This is what Imean."He looked over the list and said, "You know, this isall just a bunch of piddley shit." I then said, "Are yougoing to improve or am I going to have to do somethingabout this?"He responded that, "You really don't have a point.This is all very small stuff and I am not - I am not tooconcerned with all of it."Foster testified that Rose made no mention of his jobperformance when he reported to work on March 29.Rose's testimony continues as follows:Itwas almost a dismissal on his part.He then wentto the back room. I called Mr. Smaldino.Q.About what time was this that you called Mr.Smaldino?A. I called Mr. Smaldino about ten minutes afterfour.Q.What did you say to him at that point and whatdid he say to you?A. I asked him if he would please come up to thestore.He said, "Well, why?"Isaid,"Because I have talked to John Foster." Isaid, "Now, I want to talk to you about this problem,because I don't think we are going to get it resolved."Smaldino arrived at the store a short time later and heand Rose had a conference. Rose's testimony with respectthereto is as follows:We left the store and went over to Mr. Smaldino'soffice and were no more inside when I said, "Lou,either you are going to fire him or I am going to quit. Ican't work with him any more. I am doing twice thework that I would normally have to do."He responded, "Calm down and let's get specificabout it. Let's talk about it." I told him at that pointwhat had transpired between Foster and I. The factthat he was incorrigible as far as I was concerned, andinformed him that I just couldn't work with Mr. Foster.Iwrote a statement out for him and he concurredwith the statement and said, "Okay. Let's go back overto the store."Smaldino testified with respect to his conference withRose in the morning of March 29 which is substantially inaccord with the testimony of Rose with respect thereto.Smaldino further testified that about 4:15 he received a callfrom Rose saying that he was unable to resolve theproblem with Foster and that he then went to the TempleCity store. His testimony with respect to his conferencewithRose in the office of the Temple City store issubstantially in accord with the testimony of Rose. 428DECISIONS OF NATIONAL LABOR RELATIONS BOARDSmaldino then summoned Foster to his office andSmaldino's testimony as to his conversation with Foster inhis officeis as follows:A.Well, it was a rather brief conversation. I saidsomething to the effect, "John,I am terminating you." Isays, "We have tried everything we can to improveyour performance and it justhasn't transpired."He says, "Well, what does that mean?" And Iproceeded to itemize the things.Q.What did you tell him?A.Specifically, that the store had been persistentlyleft in a sloppy condition whenever he had worked thenight before. That he's failed to cash checks for some ofour very bestcustomers and I just couldn't understandthatbecausewe have a very tight check cashingprocedure and these people had cards and they werevery goodcustomers.ThatI just couldn'ttolerate his not getting alongwith Rose anymore and that, you know, this was theend of the line and that's the way it was going to be.I then asked him for his badge and he also-he hadsome pens in his pocket that he threw on the counterand he says, "These are yours, too," and we walkedback over to the store and -Q.Did he say anything to you during thisconversation?A.Oh, yeah. You know, just he says, "I don'tbelieve all this." He says, something to the effect, "Thisis all piddley shit." I said, "John, it's not piddley. I amterminatingyou over it."I said,you know, "It's a shame,but you know, youare just not doing your job here and I just can't toleratethe situation in the store anymore."While Foster was in Smaldino's office conferring withhim, the union representative,Bernard Estes,arrived at thestore.Rose testified that while Foster and Smaldino wereconferring, a man who did not identify himself entered thestore and asked to see Foster and when he was told he wasin a meeting, said he would wait for him (Foster).In thecourtroom he identified Estes as the man to whom he wasreferring.Rose testified,in describing the man, that henoticed a pin in his lapel but he was not sure but that itlooked like a "retail clerk's pin."Shortly after Estes arrived Foster and Smaldino returnedto the store.Rose testified that he overheard Estes askFoster what was going on and Foster responded that hehad been fired and that they went outside the store to talk.Smaldino testified that when he entered the store after hisconferencewith Fosterhe saw a man in the store(Estes)wearing a retail clerk's pin;that he heard Foster saysomething to Estes to the effect that he had beenterminated;that they(Foster and Estes)walked outside thestore into the parking lot; and that he then went to themand asked them to "please remove themselves from thepremises."Estes testified that he did not wear a union pinin his lapel and that when Smaldino approached him whenhe was talking to Foster in the parking lot Smaldino saidthat he was not too familiar with labor law and questionedwhetherhe didnot need his(Smaldino's)permission to talkto his employees; that he asked Smaldino if Foster is one ofhis office employees; and that Smaldino replied "not anymore."Both Rose and Smaldino testified that up to this pointtheyhad no knowledgeof anyunion organizationalactivity but that they learned of it and Foster's participa-tion in it a short time thereafter.Smaldino testified thatafter he had told Foster and Estes to leave the premises hewent back to his office to obtain a replacementfor Fosterand that he called Tom Anderson and asked him if hecould work that evening.Smaldino's testimony as to theensuing conversation is as follows:He asked me,"Gee, how come?"And I said,"Well,Ihad terminated an individual in oneof thestores,"and he said,"Gee, who is that?"And Isaid,"ItwasJohn Foster over at the Temple City store," and that,you know, could he work for me that evening.He then asked me something to the effect that,"Well, gee, how come you fired him?" And I said,"Well, because [he] and Rose just can't get along andthe guy is just persistently not doing his job," and hesaid, "Well, gee, does it have anything to do with theunion petition?" And Isaid, "What?"He says, "Yes.Theyare circulating a union petitionin the company." I said, "No, I am not aware of that,"and that was the end of the conversation.According to Smaldino's testimony this information fromAnderson was the first knowledge he had of the Union'sorganizational activity and, in effect,he denied Foster'stestimony that he mentioned Anderson's report to him ofFoster's union activity at the termination interview.Rose testified that he first learned of the unionorganization and Foster'sactivitywith respect theretoabout 5:30 that evening after Smaldino reported to him theinformation he had obtained from his conversation withAnderson. Rose denied Foster's testimony to the effectthatwhen he first reported to the store at 4 o'clock heconfronted Foster with the statement that he had a reportfrom Immel that Foster was circulating a petition on behalfof the Union.Rosefurther testified that he had nevertalked to Immel about the Union.It is noted at this point that neither Immel nor Andersonwas called as a witness.C.Concluding Findings Re Foster's DischargeFosterwas the more convincing witness and histestimony is credited with respect to the conversation hehad with Rose when he reported to work around 4 p.m. onMarch 29. It is quite clear that Foster reacted to theirconversation by calling the Union and seeking the aid of arepresentative.According to Rose's version of what wassaid, Foster had little or no reason to seek union aid. Rosetestified that Foster indicated a lack of concern. On theother hand, Foster's testimony that Rose confronted himwith a report from Immel that he circulated the unionpetition would explain Foster's hasty call to the Union forassistance.Further, Pollo's credited testimony that whenhe reported to work (shortly after the conversation betweenRose and Foster) Foster said to him "they found out aboutthe Union" tends to corroborate Foster's testimony. MR. S LIQUOR MARTS429Also, Fosterwas a more convincing witness and histestimony is credited with respecttohisterminationinterview with Smaldinoparticularlyas to his testimonythat he(Smaldino)had a reportfrom Anderson that he(Foster)was circulating the union petition.Smaldinotestifiedthat he didnot learn about the unionactivity untilsome timeafterhe concluded the termination interviewand called Anderson who then informedhim of thecirculationof theunion petition.It is unreasonable toassume thatFoster,in his testimony, could haveanticipat-ed thatitwasAndersonwho informedSmaldino of theunion activityhad Smaldino not mentioneditto him.Moreover,itappears unlikelythat Smaldino would haveacted asdrasticallyas he did in ordering Estesand Fosterout ofthe parkinglot had he not, contrary to his testimony,been awareof the Union's activityand Foster's participa-tion in it.Consequently,it isconcluded that Foster'sdischargewas primarily motivatedby his activities onbehalf of the Unionin view of its timingand the findingthatRespondenthad acquiredknowledge of his unionactivity prior thereto.Whileit appears that there is somemerit to Respondent'scontentionthatFoster'sworkperformance had deteriorated,it appearsunlikely that anemployee who had meriteda large bonusof $150 couldhaveso completelyaltered his work performance as tohave requiredthe drasticaction of discharge.Consequent-ly,itisconcludedthatFosterwas discriminatorilydischargedon March 29, 1974, in violation of Section8(aX3) and(1) of the Act.he overheard between Piraino and DiGuiseppe and,therefore,must have been on March 29.E.Concluding Findings of Independent Violations ofSection 8(a)(1)It is found that Respondent,through the conduct ofRose-on March 29,violated Section 8(aXi) by unlawfullyinterrogating Foster about the report from Immel of thecirculation of a union petition and insisting that he beinformed about it.It is found that Respondent violated Section 8(aXl) oftheAct on March 29, 1974, by the conductof Rose ininterrogating Pollo as to whether or not he had signed aunion card.It is found that Respondent violated Section 8(a)(1) ofthe Act on March 29, 1974, by the conduct of Piraino inunlawfully interrogating Ponzo.It is found that Respondent violated Section 8(aXl) ofthe Act on March 30, 1974, by the conduct of Piraino inunlawfully interrogatingDiGuiseppe and also by histhreatening that if the Union came in Respondent wouldclose three of the stores and work one with its managers.There is insufficient evidence to support a finding thatRespondent created the impression that it was engaging insurveillance of union activities or other protected concert-ed activities as alleged in the complaint.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCED.Other FindingsLarry Pollo, who wasemployed atthe Temple City storeon March 29, crediblytestifiedthat he arrived shortlybefore 5 on that dayand Fostertold him (as indicatedabove)that "they found out about the union." Thisstatement was madeby Foster during the period that Roseand Smaldino were conferringin the office prior to theterminationof Foster. Pollo further testified withoutcontradiction,and histestimonyis credited, that later thatevening Rose asked him if he had signed a unioncard andhe admitted that he had.This interrogation occurred afterFoster's terminationbut prior to 7 p.m.James DiGuiseppe testifiedwithout contradiction, andhis testimony is credited, that on March 30, 1974,Piraino,themanager of the Rosemead store whereDiGuiseppeworked asked him if he had signeda union card; and thatwhen he replied in the negative, Pirainosaid that he knewLarryPollo had signed one and thatif the Union came inmanagement would closethree of thestoresand work onewith its managers.Michael Ponzo,who was alsoemployed atthe Rosemeadstore,crediblytestified that he overheardpart of theabovementioned conversation between Pirainoand DiGui-seppe.Ponzo also testified that Piraino asked himif he hadsigned withthe Union;that he repliedin the affirmative;that Piraino stated he shouldn'thave doneit; that he didnot thinkthe Unionwould get in; that he, Piraino, askedhim if anyone else had signed;that he saidI thinkso, I sawLarryPollo's name.While Ponzo wasnot tooclear as todates,it appearsthat theconversationhe had withPirainooccurredthe daybefore the aforementioned conversationThe unfair labor practices of Respondent set forth insection III,above,occurring in connection with itsoperations set forth in section I, above, have a close,intimateand substantial relation to trade,traffic,andcommerce among the several States,and tend to lead tolabor disputes burdening and obstructing commerce andthe free flow thereof.V. THE REMEDYIt will be recommended that the Respondent be orderedto cease and desist from engaging in the unfair laborpractices found herein and take certain affirmative action,as provided in the recommendedOrderbelow, designed toeffectuate the policies of the Act.It having been found that John Foster was unlawfullydischarged on March 29, 1974, itwill be recommended thatRespondent be ordered to offer him immediate and fullreinstatement to his former job, or,if his job no longerexists,toa substantially equivalent position withoutprejudice to his seniority or other rights and privileges. Itwill be further recommended that Respondent be orderedto reimburse him for any loss of pay he may have sufferedas a result of its discriminatory action against him in themannerset forth in F.W.Woolworth Company,90 NLRB289,291-293 (1950), together with 6-percent interestthereon in accordance withIsis Plumbing&Heating Co.,138 NLRB 716 (1962).Itwillbe further recommended that Respondent berequired to post the notice referred to in the Orderhereinbelow in all four of its stores since the Union'sorganizationalactivityextended to all of them. 430DECISIONSOF NATIONALLABOR RELATIONS BOARDUpon the basis of the foregoing findings of fact andupon the entire record in this proceeding, I make thefollowing:CONCLUSIONS OF LAW1.The Respondent is an employer engaged in commer-ce within the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.Respondent discriminatorily discharged John Fosteron March 29, 1974, in violation of Section 8(aX3) and (1)of the Act.4.Respondent violated Section 8(a)(l) of the Act onMarch 29 and March 30, 1974, by unlawfully interrogatingemployees as to their union activities and union activitiesof their fellow employees and by threatening economicreprisal should the Union be successful in becoming theirbargaining representative.5.General Counsel has failed to prove by a preponder-ance of the evidence the allegation that Respondentunlawfully created the impression it was engaging insurveillance of the Union or other protected concertedactivities.Upon the foregoing findings of fact, conclusions of law,and upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER I(c) Post at its four stores in southern California copies ofthe attached notice marked "Appendix." 2 Copies of saidnotice on forms provided by theRegionalDirector forRegion 21,afterbeing duly signed by an authorizedrepresentativeof Respondent, shall be posted by Respond-ent immediatelyupon receipt thereof and maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarilyposted.Reasonablesteps shall be taken byRespondent to insurethatsaid noticesare not altered,defaced, or covered by any other material.(d)NotifytheRegionalDirector for Region 21, inwriting,within 20 days from the date of this Order, whatsteps Respondent has takento comply herewith.The allegation in the complaint that Respondentunlawfully created theimpressionthat it hasengaged insurveillanceof the Union or other protected concertedactivitiesshould be,and ishereby,dismissed.IIn the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions,and recommended Order herein shall,as provided in Sec.102.48 of the Rules and Regulations,be adopted by the Board and becomeitsfindings,conclusions,and Order,and all objections thereto shall bedeemed waived for all purposes.2 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board"shall read"Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Order ofthe National Labor Relations Board."Respondent,Mr. S Liquor Marts, Inc., its officers,agents, successors,and assigns,shall:1.Cease and desist from:(a)Unlawfully interrogating employees regarding theirunion activities or the union activities of their fellowemployees.(b) Threatening employees with loss of their jobs if theyselectRetailClerksUnion, Local 770, Retail ClerksInternationalAssociation, or any otherlabor organization,as their bargaining representative.(c)Discouraging membership in the aforesaid Union, orany other labor organization,by discriminating againstemployees in regard to hire or tenure of employment orany term or condition thereof.(d) In any other manner interfering with,restraining, orcoercing employees in the exercise of rights under Section 7of the Act.2.Take the following affirmative action which isdeimed necessary to effectuate the policies of the Act:(a)Offer John Fosterimmediate and full reinstatementto his former job or, if his job no longerexists, to asubstantially equivalent position,without prejudice to hisseniority or other rights and privileges,and make himwhole for any loss of pay suffered by him by reason of hisdiscriminatory discharge in the manner set forth in thesection hereinabove entitled "The Remedy."(b)Upon request, make available to the Board or itsagents,for examination and copying,all payroll and otherrecords containing information concerning its backpayobligation under this recommended Order.APPENDIXNOTICE To EMPLOYBBsPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT unlawfully interrogate employeesregarding their union activities or the union activities oftheir fellow employees.WE WILL NOT threaten employees with loss of theirjobs if they select Retail Clerks Union, Local 770,Retail ClerksInternationalAssociation, or any otherlabor organization,as their bargaining representative.WE WILL NOT discourage membership in the afore-saidUnion or any other labor organization bydiscriminating against employees in regardto hire ortenure of employment or term of conditions thereof.WE WILL NOT in any other manner interfere with,restrain,or coerce employees in their exerciseof rightsunder Section7 of the Act.WE wu.L offer John Fosterimmediateand fullreinstatementto his former job or, if his job no longerexists, to a substantially equivalent position,withoutprejudice to his seniority or other rights and privileges,and makehim whole for any loss of pay suffered byhim by reasonof his discriminatorydischarge.MR. S LIQUOR MARTS,INC.